DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending and are subject to this Office Action. Claims 1, 4 and 5 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 03/09/2022 containing amendments and remarks to the claims.
The objection of claim 4 for a minor informality is withdrawn due to amendments made to the claim.
The rejection of claim 4 under 35 U.S.C. 112(b) is withdrawn due to amendments made to the claim. 

Response to Arguments
Applicant’s arguments, see page 4, filed 03/09/2022, with the respect to the rejection of claim 5 under 35 U.S.C. 112(b) have been fully considered and are not persuasive. The amendment to claim 5 does not fully address the rejection of “impurities” as the recitation still remains in step b). 
Applicant’s arguments, see page 4, filed 03/09/2022, with respect to the rejections of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended claim 1 to require a water-lubricated vane-type compressor. The prior art of record Hunter discloses an oil-lubricated compressor. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Applicant’s arguments, see page 5, filed 03/09/2022, with respect to the rejection(s) of claims 1-4 under non-statutory obviousness-type double patenting have been fully considered and are persuasive. The Applicant has amended the claims to require a water-lubricated vane-type compressor. The co-pending applications and the prior art reference Grill do not explicitly disclose a water-lubricated vane-type compressor. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

The following is a modified rejection based on amendments made to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite for reciting the limitation "adsorbers" in line 4 because the claim omits essential structural cooperative relationships of elements. It is unclear how the “adsorbers” are connected to both the compressor and the membrane separation unit of claim 1. The claims do not disclose the presence of adsorbers except in claim 4 and the specification does not appear to disclose adsorbers, except for the same recitation as recited in the claim. As the compressor is in fluid communication with the membrane separation unit, it would appear that the first membrane separation subunit should be adapted and configured to receive the gas stream leaving the compressor, and not “adsorbers”. Clarification is requested. For purposes of examination, claim 4 will be interpreted as the first membrane separation subunit is adapted and configured to receive a gas stream leaving the compressor. 
Claim 5 is indefinite for reciting “impurities” because it is not clear what compounds are to be considered impurities and whether such impurities are present in the feed gas stream or introduced during compression. The feed gas stream is disclosed as comprising methane and carbon dioxide, and does not disclose the presence of impurities. The specification also fails to disclose or suggest what impurities may or may not be present, and therefore fails to disclose what compounds are eliminated and filtered. The “impurities” appear to be referring to water and oil that may be present in the compressed feed gas stream after compression by means of the oil- lubricated or water-lubricated vane type compressor. As such, it is not clear what other impurities are encompassed by the scope of the claim. It is further noted that claim 1 has been amended to explicitly require a water-lubricated vane-type compressor and therefore it is unclear whether the currently amended system and process would result in oil vapor since the oil vapor appears to be a result of the use of an oil-lubricated vane type compressor. Therefore, for purposes of examination, the claim will be interpreted as eliminating and filtering, from the compressed feed gas stream, water vapor.
Claim 5 recites the limitation "the oil-lubricated" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 is indefinite for reciting “oil vapor” because it is unclear how oil vapor is present in the absence of an oil-lubricated vane-type compressor. The oil vapor claimed and disclosed in the specification appears to be present as a result of the use of an oil-lubricated vane-type compressor. The claims do not recite the presence of oil in the feed gas stream and therefore it is unclear if the currently amended claims which require a water-lubricated vane-type compressor would produce any oil vapor to be eliminated and filtered. Clarification is requested. For purposes of examination, the claim will be interpreted as eliminating and filtering, from the compressed feed gas stream, water vapor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roodbeen (US 2020/0254383 A1), in view of Grill (US 2013/0095014 A1) and GB 1271378A (hereinafter referred to as GB ‘378).
In regards to claim 1, Roodbeen discloses a facility for separating a gas mixture such as biogas comprising methane and carbon dioxide ([0008]; [0012]; [0037]) comprising:
a gas transport device comprising a compressor that is configured to adjust pressure of the gas mixture ([0038]); and
a membrane separation unit in fluid communication with the compressor and configured to receive the compressed gas mixture and separate methane from carbon dioxide ([0012]; [0039]; [0041]; Figure 1, reference numbers 14 and 1).
Roodbeen does not appear to explicitly disclose that the compressor is a water-lubricated vane-type compressor. 
However, Grill, directed to a system for the treatment and purification of biogas, teaches that gas compressors suitable for compressing biogas include sliding vane compressors ([0035]), and GB ‘378, directed to rotary sliding vane compressors, teaches a water lubricated sliding vane compressor suitable for compressing gases (p. 1, lines 12-20 and 55-68). GB ‘378 discloses that water-lubricated sliding vane compressors have advantages over oil-lubricated compressor including elimination of contamination of compressed gases by oil, reduced power consumption, and moisture present in gases that is partly condensed is absorbed homogeneously into the water whereas partly condensed moisture in oil lubricated compressors results in an emulsion being formed with the lubricating oil and creates difficulties in separating out oil carry-over from the discharged gas (col. 1, lines 65-69; col. 2, lines 6-18).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the facility of Roodbeen by using a water-lubricated vane type compressor because Roodbeen does not limit the type of compressor used for compressing biogas, Grill teaches that vane type compressors are known in the art to be suitable for compression of biogas, GB ‘378 teaches that water-lubricated vane type compressors are known in the art and have advantages over oil-lubricated vane type compressors, and this merely involves simple substitution of one known compressor for another known in the art motivated by the advantages taught by GB ‘378. 

In regards to claim 2, Roodbeen further discloses a feed gas line measuring device such as a pressure sensor that is configured to measure the pressure of the feed gas stream at the inlet of the membrane separation unit, and a controller that is configured to compare pressure and adjust compression ([0014]; [0057]; [0059]-[0060]).

In regards to claim 3, Roodbeen discloses that the compressor is capable of compressing to pressure in the range of 5 to 40 bar ([0038]).

In regards to claim 4, Roodbeen discloses that the membrane separation unit comprises:
a first gas separation membrane configured to receive the compressed gas mixture and produce a first carbon dioxide enriched permeate and a first methane enriched retentate ([0039]; Fig. 1, reference number 1);
a second gas separation membrane configured to receive the first retentate and produce a second carbon dioxide enriched permeate and a second methane enriched retentate ([0049]; Fig. 1, reference number 3); and 
a third gas separation membrane configured to receive the first permeate and produce a third membrane enriched retentate and a third carbon dioxide enriched permeate ([0012]; [0043]; Fig. 1, reference number 2).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roodbeen (US 2020/0254383 A1), Grill (US 2013/0095014 A1) and GB 1271378A (hereinafter referred to as GB ‘378) as applied to claim 1 above, and further in view of Foody et al. (US 2018/0112142 A1).
In regards to claim 5, Roodbeen, in view of Grill and GB ‘378, discloses a facility as recited in claim 1, as discussed above. Roodbeen further discloses a process comprising:
compressing a biogas to a pressure between 5 to 40 bar by means of a compressor ([0038]);
separating in a membrane separation unit, carbon dioxide and methane ([0039]; [0041]);
measuring the pressure of the compressed biogas at the inlet of the membrane separation unit ([0059]; [0060]); and
using a controller to modify the compression, wherein the controller functions by comparing the measured pressure and adjusting the pressure based on a difference from the measure and a target value ([0055]; [0057]).
As discussed above, it would be obvious for one having ordinary skill in the art to modify Roodbeen with a water-lubricated vane type compressor. 
Roodbeen does not appear to explicitly disclose eliminating and filtering the compressed biogas to remove water vapor. 
However, Foody, directed to a method and system for providing upgraded biogas, teaches eliminating and filtering compressed biogas to remove water vapor prior to membrane separation of carbon dioxide ([0083]; [0121]; [0140]). Foody teaches that elimination of water helps optimize the carbon dioxide and methane separation ([0083]). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Roodbeen by eliminating and filtering water vapor from the compressed gas mixture after compression as taught by Foody because Foody teaches that it is known in the art that water may cause problems with the separation between carbon dioxide and methane and water may be separated from compressed biogas prior to separation processes, and this merely involves applying a known technique after compression of a biogas to improve a known separation process and yield predictable results. 

In regards to claim 6, Roodbeen teaches that the controller operates autonomously and includes transmitters and processors ([0057]-[0058]; [0070]).

In regards to claim 7, Roodbeen does not appear to explicitly disclose that the process is carried out continuously, however, Roodbeen discloses examples which use continuous flow (Table 1). Furthermore, if Roodbeen were to only teach a batch process, it would be obvious to modify the process of Roodbeen by making the process continuous because it has been held that continuous operation is obvious in light of batch processing. See MPEP 2144.04.

In regards to claim 8, Roodbeen discloses a gas mixture that is biogas ([0037]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/712,401 in view of Grill (US 2013/0095014 A1) and GB 1271378A.
Both sets of claims disclose a facility for treatment of a feed gas stream comprising a compressor, a first membrane separation unit, a second membrane separation unit, and a third membrane separation unit. The rejected claims differ from the reference claim, in that the reference claim does not explicitly disclose a water-lubricated vane-type compressor and using a controller for adjusting the compression. 
However, Grill, directed to a system for the treatment and purification of biogas, teaches that gas compressors suitable for compressing biogas include sliding vane compressors ([0035]) and GB ‘378, directed to rotary sliding vane compressors, teaches a water lubricated sliding vane compressor suitable for compressing gases (p. 1, lines 12-20 and 55-68). GB ‘378 discloses that water-lubricated sliding vane compressors have advantages over oil-lubricated compressor including elimination of contamination of compressed gases by oil, reduced power consumption, and moisture present in gases that is partly condensed is absorbed homogeneously into the water whereas partly condensed moisture in oil lubricated compressors results in an emulsion being formed with the lubricating oil and creates difficulties in separating out oil carry-over from the discharged gas (col. 1, lines 65-69; col. 2, lines 6-18). Therefore, it would be obvious to modify the compressor of the reference claim to be a water-lubricated vane type compressor. Furthermore, the reference application’s claim 10 discloses means for performing data transmission and data processing, which one of ordinary skill would reasonably conclude is equivalent to the claimed controller of rejected claim 2. Therefore, while the reference claims do not explicitly disclose a controller, it would be obvious to modify the facility of the reference claim by including a controller. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 16/905,567 in view of Grill (US 2013/0095014 A1) and GB 1271378A.
Both sets of claims disclose a facility for treatment of a feed gas stream comprising a compressor, a pressure sensor, a membrane separation unit and a controller. The rejected claims differ from the reference claims, in that the reference claims do not explicitly disclose a water-lubricated vane-type compressor and the reference claims further include an adsorber.  
However, Grill, directed to a system for the treatment and purification of biogas, teaches that gas compressors suitable for compressing biogas include sliding vane compressors ([0035]) and GB ‘378, directed to rotary sliding vane compressors, teaches a water lubricated sliding vane compressor suitable for compressing gases (p. 1, lines 12-20 and 55-68). GB ‘378 discloses that water-lubricated sliding vane compressors have advantages over oil-lubricated compressor including elimination of contamination of compressed gases by oil, reduced power consumption, and moisture present in gases that is partly condensed is absorbed homogeneously into the water whereas partly condensed moisture in oil lubricated compressors results in an emulsion being formed with the lubricating oil and creates difficulties in separating out oil carry-over from the discharged gas (col. 1, lines 65-69; col. 2, lines 6-18). Therefore, it would be obvious to modify the compressor of the reference claim to be a water-lubricated vane-type compressor. In regards to the adsorption unit, it would be obvious for one of ordinary skill in the art to omit the adsorber and its function from the facility if the adsorption is not needed and therefore it would be obvious to arrive at the claimed facility from the reference claims.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772